SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For Quarter EndedCommission file number March 31, 20120-5534 BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) INDIANA (State or other jurisdiction of Incorporation or organization 35-0160330 (I.R.S. Employer Identification Number) 1099 N. Meridian Street, Indianapolis, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(317) 636-9800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesüNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesüNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ü Non-accelerated filer Small Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock as of May 1, 2012: TITLE OF CLASSNUMBER OF SHARES OUTSTANDING Common Stock, No Par Value: Class A (voting) 2,623,109 Class B (nonvoting) 12,225,825 Index to Exhibits located on page 25. - 1 - PART I – FINANCIAL INFORMATION ITEM 1FINANCIAL STATEMENTS Baldwin & Lyons, Inc. and Subsidiaries Unaudited Consolidated Balance Sheets (in thousands, except share data) March 31 December 31 Assets Investments: Fixed maturities $ $ Equity securities Limited partnerships Short-term Cash and cash equivalents Accounts receivable Reinsurance recoverable Notes receivable from employees - Other assets Current federal income taxes - Deferred federal income taxes - $ $ Liabilities and shareholders' equity Reserves for losses and loss expenses $ $ Reserves for unearned premiums Short-term borrowings Accounts payable and accrued expenses Current federal income taxes - Deferred federal income taxes - Shareholders' equity: Common stock-no par value: Class A voting authorized 3,000,000 shares; outstanding 2012 - 2,623,109; 2011 - 2,623,109 Class B non-voting authorized 20,000,000 shares; outstanding 2012 - 12,225,825; 2011 - 12,225,348 Additional paid-in capital Unrealized net gains on investments Retained earnings $ $ See notes to condensed consolidated financial statements. - 2 - Baldwin & Lyons, Inc. and Subsidiaries Unaudited Consolidated Statements of Operations (in thousands, except per share data) Three Months Ended March 31 Revenues Net premiums earned $ $ Net investment income Commissions and other income Net realized gains (losses) on investments ) Expenses Losses and loss expenses incurred Other operating expenses Income (loss) before federal income taxes ) Federal income taxes (benefits) ) Net income (loss) $ $ ) Per share data: Basic and diluted earnings (losses) $ $ ) Dividends paid to shareholders $ $ Reconciliation of shares outstanding: Average shares outstanding - basic Dilutive effect of share equivalents 16 20 Average shares outstanding - diluted See notes to condensed consolidated financial statements. - 3 - Baldwin & Lyons, Inc. and Subsidiaries Unaudited Consolidated Statements of Comprehensive Income (Loss) (in thousands, except per share data) Three Months Ended March 31 Net income (loss) $ $ ) Other comprehensive income, net of tax: Unrealized net gains on securities: Unrealized holding net gains arising during the period Less: reclassification adjustment for net gains (losses) included in net income (loss) ) 46 Foreign currency translation adjustments Other comprehensive income Comprehensive income (loss) $ $ ) See notes to condensed consolidated financial statements. - 4 - Baldwin & Lyons, Inc. and Subsidiaries Unaudited Consolidated Statements of Cash Flows (in thousands) Three Months Ended March 31 Net cash provided by operating activities $ $ Investing activities: Purchases of available-for-sale investments ) ) Purchases of limited partnership interests ) - Proceeds from sales or maturities of available-for-sale investments Net sales (purchases) of short-term investments ) Other investing activities ) Net cash used in investing activities ) ) Financing activities: Dividends paid to shareholders ) ) Repayment on line of credit - ) Net cash used in financing activities ) ) Effect of foreign exchange rates on cash and cash equivalents Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. - 5 - Notes to Condensed Unaudited Consolidated Financial Statements (All dollar amounts presented in these notes are in thousands, except per share data) (1) Summary of Significant Accounting Policies Basis of Presentation: The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included.Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2012.Interim financial statements should be read in conjunction with the Company’s annual audited financial statements and other disclosures included in the Company’s most recent Form 10-K. Investments:Carrying amounts for fixed maturity securities represent fair value and are based on quoted market prices, where available, or broker/dealer quotes for specific securities where quoted market prices are not available.Equity securities are carried at quoted market prices (fair value).The Company accounts for investments in limited partnerships using the equity method of accounting, which requires an investor in a limited partnership to record its proportionate share of the limited partnership’s net income.To the extent that the limited partnership investees include both realized and unrealized investment gains or losses in the determination of net income or loss, then the Company would also recognize, through its income statement, its proportionate share of the investee’s unrealized as well as realized investment gains or losses. Other investments, if any, are carried at either market value or cost, depending on the nature of the investment.Short-term investments are carried at cost which approximates their fair values. Realized gains and losses on disposals of investments are determined by specific identification of the cost of investments sold and are included in income.All fixed maturity and equity securities are considered to be available for sale; the related unrealized net gains or losses (net of applicable tax effect) are reflected directly in shareholders’ equity.Included within available for sale fixed maturity securities are insurance linked securities and convertible debt securities.The changes in fair values of insurance-linked securities and portions of the changes in fair values of convertible debt securities are reflected as a component of net realized gains (losses). - 6 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) With respect to other–than-temporary impairment of investments, if a fixed maturity security is in an unrealized loss position and the Company has the intent to sell the fixed maturity security, or it is more likely than not that the Company will have to sell the fixed maturity security before recovery of its amortized cost basis, the decline in value is deemed to be other-than-temporary and is recorded to net realized losses on investments in the consolidated statements of operations.For impaired fixed maturity securities that the Company does not intend to sell or it is more likely than not that the Company will not have to sell such securities, but the Company expects that it will not fully recover the amortized cost basis, the credit component of the other-than-temporary impairment is recognized in net realized losses on investments in the consolidated statements of operations and the non-credit component of the other-than-temporary impairment is recognized directly in shareholders’ equity (accumulated other comprehensive income). The credit component of an other-than-temporary impairment is determined by comparing the net present value of projected future cash flows with the amortized cost basis of the fixed maturity security.Furthermore, unrealized losses caused by non-credit related factors related to fixed maturity securities for which the Company expects to fully recover the amortized cost basis continue to be recognized in accumulated other comprehensive income. The unrealized net gains or losses (net of applicable tax effect) related to equity securities are reflected directly in shareholders’ equity, unless a decline in value is determined to be other-than-temporary, in which case the loss is charged to income.In determining if and when a decline in market value below cost is other-than-temporary, an objective analysis is made of each individual security where current market value is less than cost.For any equity security where the unrealized loss exceeds 20% of original or adjusted cost, and where that decline has existed for a period of at least six months, the decline is treated as an other-than-temporary impairment, subject to an evaluation as to possible future recovery.Additionally, the Company takes into account any known subjective information in evaluating for impairment without consideration to the Company’s quantitative criteria defined above. Newly Effective Accounting Standards:In October 2010, the FASB issued updated guidance to address the diversity in practice for the accounting for costs associated with acquiring or renewing insurance contracts. This guidance modifies the definition of acquisition costs to specify that a cost must be directly related to the successful acquisition of a new or renewal insurance contract in order to be deferred. If application of this guidance would result in the capitalization of acquisition costs that had not previously been capitalized by a reporting entity, the entity may elect not to capitalize those costs. The Company had no adjustments upon the adoption of the guidance which was effective January 1, 2012. - 7 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) In May 2011, the FASB issued updated accounting guidance that changes the wording used to describe many of the requirements in GAAP for measuring fair value and for disclosing information about fair value measurements to ensure consistency between GAAP and International Financial Reporting Standards. The guidance also expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs.We adopted the provisions of Accounting Standards Updates 2011-04 effective January 1, 2012, and have included the additional disclosures required for fair value measurements in Note 8 for the quarterly period ended March 31, 2012. In June 2011, the FASB issued revised accounting guidance that eliminates the option to present the components of other comprehensive income as part of the statement of shareholders' equity. Instead, comprehensive income must be reported in either a single continuous statement of comprehensive income which contains two sections, net income and other comprehensive income, or in two separate but consecutive statements.A statement complying with these requirements is included in this report. We elected to present the components of comprehensive income in two separate but consecutive financial statements, which is illustrated in the “Consolidated Statements of Comprehensive income.” Reclassification:Certain prior period balances have been reclassified to conform to the current period presentation and are of a normal recurring nature. - 8 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) (2) Investments: The following is a summary of available-for-sale securities at March 31, 2012 and December 31, 2011: Net Cost or Gross Gross Unrealized Fair Amortized Unrealized Unrealized Gains Value Cost Gains Losses (Losses) March 31, 2012: U.S. government obligations $ ) $ Government sponsored entities 2 - 2 Residential mortgage-backed securities ) Commercial mortgage-backed securities ) States and municipal obligations ) Corporate securities ) Foreign government obligations ) Total fixed maturities ) Equity securities: Financial institutions ) Industrial & Miscellaneous ) Total equity securities ) Total available-for-sale securities $ ) Applicable federal income taxes ) Net unrealized gains - net of tax $ December 31, 2011: U.S. government obligations $ ) $ Government sponsored entities 4 - 4 Residential mortgage-backed securities ) 94 Commercial mortgage-backed securities ) ) States and municipal obligations ) Corporate securities ) ) Foreign government obligations ) ) Total fixed maturities ) Equity securities: Financial institutions ) Industrial & Miscellaneous ) Total equity securities ) Total available-for-sale securities $ ) Applicable federal income taxes ) Net unrealized gains - net of tax $ - 9 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) The Company has three other-than-temporarily impaired fixed maturity securities at March 31, 2012, which were previously impaired.The Company has one other-than-temporary impairment loss relating to fixed maturity securities recognized in accumulated other comprehensive income as of March 31, 2012 and December 31, 2011. The following table summarizes, for fixed maturity and equity security investments in an unrealized loss position at March 31, 2012 and December 31, 2011, respectively, the aggregate fair value and gross unrealized loss categorized by the duration those securities have been continuously in an unrealized loss position. March 31, 2012 December 31, 2011 Number of Securities Fair Value Gross Unrealized Loss Number of Securities Fair Value Gross Unrealized Loss Fixed maturity securities: 12 months or less $ $ ) $ $ ) Greater than 12 months 35 ) 44 ) Total fixed maturities ) ) Equity securities: 12 months or less 16 ) 35 ) Greater than 12 months 4 ) 4 ) Total equity securities 20 ) 39 ) Total fixed maturity and equity securities $ $ ) $ $ ) The fair value and the cost or amortized cost of fixed maturity investments, at March 31, 2012, by contractual maturity, are shown below.Actual maturities may ultimately differ from contractual maturities because borrowers have, in some cases, the right to call or prepay obligations with or without call or prepayment penalties. Pre-refunded municipal bonds are classified based on their pre-refunded call dates. Fair Value Cost or Amortized Cost One year or less $ $ Excess of one year to five years Excess of five years to ten years Excess of ten years Total maturities Asset-backed securities $ $ - 10 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) Following is a summary of the components of net realized gains (losses) on investments for the periods presented in the accompanying statements of operations. Three Months Ended March 31 Fixed maturities: Gross gains $ $ Gross losses ) ) Net losses ) ) Equity securities: Gross gains Gross losses ) ) Net gains Limited partnerships - net gain (loss) ) Total net gains (losses) $ $ ) Gains and losses activity for investments, as shown in the previous table, are further detailed as follows: Three Months Ended March 31 Realized net gains (losses) on the disposal of securities $ ) $ Mark-to-market adjustment 57 ) Equity in gains (losses) of limited partnership investments - realized and unrealized ) Impairment: Write-downs based upon objective criteria - - Recovery of prior write-downs upon sale or disposal - Totals $ $ ) The mark-to-market adjustments in the table above represent the changes in fair value of (1) options embedded in convertible debt securities and (2) insurance-linked securities held by the Company. - 11 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) The income from limited partnerships for the quarter ending March 31, 2012 includes an estimated $5,531 of net unrealized gains reported to the Company as part of the underlying assets of the various limited partnerships. The value of limited partnerships at March 31, 2012 includes approximately $1,363 of net unrealized gains reported to the Company as part of the underlying assets of the various limited partnerships. Shareholders’ equity at March 31, 2012 includes approximately $19,104, net of deferred federal income taxes, of earnings undistributed by limited partnerships. (3) Reinsurance: The following table summarizes the Company’s transactions with reinsurers for the 2012 and 2011 comparative periods. Quarter ended March 31: Premiums ceded to reinsurers $ $ Losses and loss expenses ceded to reinsurers Commissions from reinsurers (4) Reportable Segments: The Company has two reportable business segments in its operations:Property and Casualty Insurance and Reinsurance. The Property and Casualty Insurance segment provides multiple line insurance coverage primarily to fleet transportation companies as well as to independent contractors who contract with fleet transportation companies.In addition, the Company provides private passenger automobile products to individuals, and commercial multi-peril and professional liability products on a limited basis. The Reinsurance segment accepts property and casualty cessions from other insurance companies as well as retrocessions from selected reinsurance companies, principally reinsuring against catastrophes.In addition, the Reinsurance segment accepts selected professional liability cessions from other insurance companies. The following table provides certain revenue and profit and loss information for each reportable segment.All amounts presented are computed based upon U.S. generally accepted accounting principles.Segment profit for Property and Casualty Insurance includes the direct marketing agency operations conducted by the parent company for this segment and is computed after elimination of inter-company commissions. - 12 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) Direct and Assumed Premium Written NetPremium Earned Segment Profit (Loss) Direct and Assumed Premium Written Net Premium Earned Segment Profit (Loss) Three months ended March 31: Property and Casualty Insurance $ Reinsurance ) Totals $ ) The following table reconciles reportable segment income (loss) to the Company’s consolidated income (loss) before federal income taxes. Three Months Ended March 31 Profit (Loss): Segment profit (loss) $ $ ) Net investment income Net realized gains (losses) on investments ) Corporate expenses ) ) Income (loss) before federal income taxes $ $ ) Segment profit (loss) includes both net premiums earned and fees and other income (loss) associated with the business conducted by the segment. Management does not identify or allocate assets to reportable segments when evaluating segment performance and depreciation expense is not material for any of the reportable segments. (5) Loans to Employees: From 2000 through 2002, the Company provided loans to certain employees for the sole purpose of purchasing the Company’s Class B common stock in the open market.The underlying securities served as collateral for these loans.All loans have been paid in full and there is $0 of principal and interest relating to such loans outstanding at March 31, 2012.No additional loans will be made under this program. - 13 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) (6) Debt: The Company maintains a revolving line of credit with a $30,000 limit, with an expiration date of September 23, 2014. Interest on this line of credit is referenced to LIBOR and can be fixed for periods of up to one year at the Company’s option. Outstanding drawings on this line of credit were $10,000 as of March 31, 2012 and December 31, 2011. At March 31, 2012, the effective interest rate was 1.14%. The Company has $20,000 remaining unused under the line of credit at March 31, 2012. The current outstanding borrowings were used principally for treasury stock repurchases and extra dividend payments. (7) Taxes: As of March 31, 2012, the Company’s 2008 and subsequent tax years remain subject to examination by the IRS.The effective rate differs from the normal statutory rate primarily as a result of tax-exempt investment income. (Space Intentionally Left Blank) - 14 - Notes to Condensed Unaudited Consolidated Financial Statements (continued) (8) Fair Value: Assets and liabilities recorded at fair value in the consolidated balance sheets are categorized based upon the level of judgment associated with the inputs used to measure their fair value. The following tables summarize fair value measurements by level for assets measured at fair value on a recurring basis: As of March 31, 2012: Description Total Level 1 Level 2 Level 3 U.S. government obligations $ $ $
